DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 August 2019 is compliant with the provisions of 37 CFR 1.97.
Drawings
The drawings are objected to because:
Figures 1, 8-10 and 13 include underlined reference characters “1”, “2”, “3”, “100” and “1301”. Underlined reference numbers are reserved for indicating surfaces or cross-section features. See MPEP 37 C.F.R. 1.84(p)(3).
Figures 3-4 recite the term “secomd”, in the rectangular box labeled “2”, which is suggested to be changed to --second-- to avoid typographical error.
Figures 5-6, 8-10 and 13 show lines and features which appear to be dotted and difficult to identify, the lines and features are suggested to be amended to be darker and more well-defined. every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02.
Figures 8-11 each depict multiple components which are suggested to be connected with a connecting axis to show the relationship between components in each of the figures.
In figure 13, unlabeled box elements should be provided with descriptive text labels. See 37 CFR 1.84(n).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: 
Lines 1-2 recite "REHABILITATION TRAINING APPARATUS AND REHABILITATION TRAINING SYSTEM" which are suggested to be deleted to avoid confusion in the printer room.  
The abstract of the disclosure is objected to because of the term “Embodiments” in line 1, which is considered to be legal phraseology that can be implied. Correction is required. See MPEP § 608.01(b).
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims  objected to because of the following informalities: in claims 6 and 7, lines 1-2 recite "a stop component, configured between" which is suggested to be changed to "a stop component, the stop component   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of a "first rotating component ... configured to convert an antagonistic motion of the first pneumatic muscle pair into rotation of the first rotating component", as recited in lines 7-9 of claim 3. 
The limitation of a "second rotating component ... configured to convert an antagonistic motion of the second pneumatic muscle pair into rotation of the second rotating component", as recited in lines 9-12 of claim 4.
The limitation of a "third rotating component ... configured to convert an antagonistic motion of the third pneumatic muscle pair into rotation of the third rotating component", as recited in lines 21-23 of claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 5 recites the term “a second bracket” and it is unclear if the second bracket is the same as or different from the second bracket as recited in line 4 of claim 3. Line 15 recites the term “a third bracket” and it is unclear if the third bracket is the same as or different from the third bracket as recited in line 5 of claim 4.
Regarding claim 11, lines 1 and 2 recite the terms “a fourth stop component” and “a fifth stop component” and it is unclear if the applicant intends to claim a first, second and third stop component.
Regarding claim 17, lines 5-6 recite the term “a pneumatic flexible actuator” and it is unclear if the pneumatic flexible actuator is the same as or different from the pneumatic flexible actuator as recited in line 3 of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (20170296418 A1).
Regarding claim 1, in figures 1-4 Lee discloses a rehabilitation training apparatus (main body 1) comprising at least one rehabilitation training component (pneumatic muscle device 2, upper limb frame 11, shoulder joint mechanism 12 and upper arm mechanism 13; the apparatus 1 is for assisting movement of a user’s upper limbs during rehabilitation training using the rehabilitation training component 2/11/12/13, see para. [0001]), wherein the rehabilitation training component 2/11/12/13 comprises: a pneumatic flexible actuator (pneumatic muscle device 2); a powertrain (upper limb frame 11 and shoulder joint mechanism 12), coupled to the pneumatic flexible actuator 2 and configured to rotate when driven by the pneumatic flexible actuator 2 (the pneumatic flexible actuator 2 is actuated to inflate and deflate to provide an assistive torque to the powertrain 11/12 to rotate the powertrain 11/12 along with the user’s upper arm motion, see para. [0034] lines 4-15); and a receiving portion (upper arm mechanism 13) coupled to the powertrain 11/12 and configured to receive a training portion (the arm of the user, see para. [0030]) and be interlocked with rotation of the powertrain 11/12 
Regarding claim 2, Lee discloses that the pneumatic flexible actuator 2 comprises a pneumatic muscle, configured to provide a stroke required for training of the training portion (the pneumatic flexible actuator 2 is a pneumatic muscle that is inflated and deflated to provide a stroke of assistive torque to train the training portion of the user during therapy, see fig. 4 and para. [0034] lines 1-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Noda et al. (2017/0231787 A1) and Horner (4,603,689 A).
Regarding claim 3, Lee discloses that the pneumatic flexible actuator 2 comprises a first pneumatic muscle (the pneumatic flexible actuator 2 is a pneumatic muscle that is inflated and deflated, see fig. 4 and para. [0034] lines 1-7); and the powertrain 11/12 comprises a first sub-rotation comprising a first bracket (upper limb frame 11), a first conversion component (shoulder joint mechanism 12 and transmission device 23), and a second bracket (see annotated fig. 2 of Lee below), wherein: the first bracket 11 is configured to support the first conversion component 12/23 (the first bracket 11 is shown to maintain the position of the first conversion component 12/23, see fig. 2); the first conversion component 12/23 comprises a first rotating component (shoulder joint mechanism 12) and is configured to convert a motion of the first pneumatic muscle 2 into rotation of the first rotating component 12 (a transmission device 23, a steel wire of the first conversion 12/23, converts the stroking motion of the first pneumatic muscle 2, caused by inflation and deflation of the first pneumatic muscle 2, into a rotational motion to provide an assistive torque to rotate the first rotating component 12, see fig. 4 and para. [0028] lines 11-18); the first rotating component 12 and the second bracket are mounted on the first bracket 11 (the first rotating component 12 and the second bracket are mounted on the first bracket 11, see figs. 1-2); and the receiving portion 13 is coupled to the second bracket and is configured to be interlocked with rotation of the second bracket (the receiving portion 13 is shown to be coupled to 
Annotated fig. 2 of Lee

    PNG
    media_image1.png
    499
    556
    media_image1.png
    Greyscale

Lee lacks a detailed description of the first pneumatic muscle being a first pneumatic muscle pair or that the first rotating component is configured to convert an antagonistic motion of the first pneumatic muscle pair into rotation of the first rotating component.
However, in figures 2b and 3 Noda teaches that a first pneumatic muscle being a first pneumatic muscle pair 302a/302b and that a first rotating component 320 is configured to convert an antagonistic motion of the first pneumatic muscle pair 302a/302b into rotation of the first rotating component 320 (the first pneumatic muscle pair 302a/302b is actuated such that one of the pneumatic muscles of first pneumatic muscle pair 302a/302b is inflated while the other pneumatic muscle is deflated to cause 
The modified Lee device appears to show that the first bracket and second bracket are mounted together via the first rotating component 12, the first bracket rotatably supporting the rotation of the first rotating component and second bracket, see annotated fig. 2 of Lee above and para. [0034] lines 4-15 of Lee, but lacks a detailed description of a first transmission shaft and that the first rotating component and the second bracket being mounted on the first transmission shaft.
However, in figure 4 Horner teaches that a first bracket 18b rotatably supports a first transmission shaft 18d for a first rotating component 20, the first bracket 18b and a second bracket 18a being mounted on the first transmission shaft 18d (the first bracket 18b, second bracket 18a and first rotating component 20 are all mounted on first transmission shaft 18d, the first rotating component 20 being freely rotatable on the first transmission shaft 18d, see col. 3 lines 32-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first bracket, second bracket and first rotating component to be mounted on a first transmission shaft, as taught by Horner, to improve the security of 
Regarding claims 14-16, the modified Lee device discloses that the two rehabilitation training components are symmetrically disposed on both sides of the apparatus and that the first pneumatic muscle pair is positioned within the apparatus (the apparatus 1 has two rehabilitation training components, one for the left arm and one for the right arm, and the first pneumatic muscle pair, as taught by Noda, is shown to be positioned inside the housing of the apparatus 1, see figs. 1 and 3 of Lee), but lacks a detailed description of a fuselage; wherein the rehabilitation training apparatus comprises two rehabilitation training components, the two rehabilitation training components are symmetrically disposed on both sides of the fuselage, the fuselage comprises a seat and a backrest and the first pneumatic muscle pair of each of the two rehabilitation training components is positioned within the backrest.
However, in an alternate embodiment shown in figure 5 of Lee, Lee teaches that a rehabilitation apparatus 1 comprises a fuselage 3 comprising a seat and a backrest, two of the rehabilitation training components being shown to be symmetrically disposed on both sides of the fuselage 3, and the first pneumatic muscle pair for each of the two rehabilitation training components is shown to be positioned within the backrest (the backrest is shown to include a housing that holds the first pneumatic muscle pair for the left and right rehabilitation training components, see annotated fig. 5 of Lee below and para. [0037] lines 1-4 and lines 13-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lee apparatus to include a fuselage having a seat and a backrest, 
Annotated fig. 5 of Lee

    PNG
    media_image2.png
    742
    534
    media_image2.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Noda et al. (11,225,984 B2; hereinafter referred to as Noda'984) and Hiramatsu et al. (20060249017 A1).
Regarding claim 17, in figures 1-4 Lee discloses a rehabilitation training system, comprising: a rehabilitation training apparatus according to claim 1 (see the rejection of claim 1 above); a controller (processing unit 21), configured to output a control 
Lee discloses the valve group 22 and the pneumatic flexible actuator 2 being pressurized by the valve group 22, see para. [0028] lines 3-11, but lacks a detailed description of a gas source, fluidly connected to the rehabilitation training apparatus or a pneumatic flexible actuator of the rehabilitation training apparatus through the valve group.
However, in figures 11-13 Noda’984 teaches that a pneumatic flexible actuator 103 is controlled by a valve operatively connected to a gas source inside a backpack 101 (the pneumatic flexible actuator 103 is inflated and deflated when a controller sends 
The modified Lee device discloses that the valve group is a proportional valve group, see para. [0028] lines 3-11 of Lee, but lacks a detailed description of the valve group being an electromagnetic valve group.
However, in figures 1-2 and 9 Hiramatsu teaches that a pneumatic flexible actuator (see fig. 1 and para. [0044] lines 1-4) is pressurized via an electromagnetic valve (the pneumatic flexible actuator is pressurized when the electromagnetic valve feeds and discharges air a feed/discharge pipe 2, see para. [0045] and para. [0077] lines 8-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted each proportional valve of Lee’s valve group with Hiramatsu’s electromagnetic valve, as taught by Hiramatsu, since it is merely a substitution of one known type of valve with another known type of valve, and it appears that the modified Lee device would perform equally well when pressurizing the pneumatic flexible actuator to inflate and deflate.
Allowable Subject Matter
Claims 4-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closet prior arts of record are Lee (2017/0296418 A1) and Noda et al. (2017/0231787 A1) and Horner (4,603,689 A).
Lee discloses that the pneumatic flexible actuator 2 comprises a first pneumatic muscle (see fig. 4 and para. [0034] lines 1-7); and the powertrain 11/12 comprises a first sub-rotation comprising a first bracket 11, a first conversion component 12/23, and a second bracket (see fig. 2), wherein: the first bracket 11 is configured to support the first conversion component 12/23; the first conversion component 12/23 comprises a first rotating component 12 and is configured to convert a motion of the first pneumatic muscle 2 into rotation of the first rotating component 12 (see fig. 4 and para. [0028] lines 11-18); the first rotating component 12 and the second bracket are mounted on the first bracket 11 (see figs. 1-2); and the receiving portion 13 is coupled to the second bracket and is configured to be interlocked with rotation of the second bracket (see fig. 2 and para. [0032] lines 1-10 and para. [0034] lines 4-15); the pneumatic flexible actuator 2 comprises a first pneumatic muscle (see fig. 4 and para. [0034] lines 1-7); and the powertrain 11/12 comprises a first sub-rotation comprising a first bracket 11, a first conversion component 12/23, and a second bracket (see fig. 2), wherein: the first bracket 11 is configured to support the first conversion component 12/23 (see fig. 2); the 
In figures 2b and 3 Noda teaches that a first pneumatic muscle being a first pneumatic muscle pair 302a/302b and that a first rotating component 320 is configured to convert an antagonistic motion of the first pneumatic muscle pair 302a/302b into rotation of the first rotating component 320 (see para. [0089]).
In figure 4 Horner teaches that a first bracket 18b rotatably supports a first transmission shaft 18d for a first rotating component 20, the first bracket 18b and a second bracket 18a being mounted on the first transmission shaft 18d (see col. 3 lines 32-38).
The prior art, neither alone or in combination, disclose the limitations of the second sub-rotation and third sub-rotation as recited in claim 4 and since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore, claims 4-13 have been found to recite allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schiele et al. (2003/0223844 A1) is cited to show a powertrain driven by an actuator.
Kobayashi et al. (2006/0161220 A1) is cited to show a pneumatic flexible actuator.
Okazaki et al. (2007/0118252 A1) is cited to show a pneumatic flexible actuator.
Stienen et al. (2010/0145238 A1) is cited to show a powertrain driven by an actuator.
Greenhill (2012/0017718 A1) is cited to show a pair of pneumatic muscles.
An et al. (2016/0000633 A1) is cited to show a powertrain driven by an actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785